Citation Nr: 1701499	
Decision Date: 01/19/17    Archive Date: 01/27/17

DOCKET NO.  13-19 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

1.  Entitlement to service connection for a back disability.

2.  Entitlement to an initial disability rating in excess of 50 percent for post-traumatic stress disorder (PTSD) with unspecified depressive disorder.


REPRESENTATION

Appellant represented by:	Jane Dils, Esq., Attorney


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Rachel Mamis, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1989 to May 1991 and from March 2003 to February 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

In April 2015, the Board remanded this matter to afford the Veteran the opportunity to appear at a Travel Board hearing or a Board hearing via videoconference.  In July 2016, the Veteran appeared at a hearing via a Board videoconference before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Duing the Veteran's July 2016 hearing, she noted that she was scheduled for a hearing with the Social Security Administration in August 2016 due to her Social Security disability claim.  The record does not show that SSA records have been requested or obtained.  Although SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims; thus, the records must be requested.  See Moore v. Shinseki, 555 F.3d. 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).
 
In a November 2016 notice of disagreement, the Veteran clearly expressed her intent to appeal the October 2016 rating decision in which the RO granted PTSD and assigned a 50 percent rating.  To date, the RO has failed to issue a statement of the case.  Accordingly, the Board is required to remand the issue to the RO for issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO issues a statement of the case, then if, and only if, the claimant timely files a VA Form 9, Substantive Appeal, this issue may be returned to the Board for adjudication.

Accordingly, the case is REMANDED to the RO or the AMO, in Washington, D.C., for the following actions:

1. Undertake appropriate development to obtain a copy of any Social Security Disability decision from the Social Security Administration (SSA) and any records pertinent to the Veteran's claim for Social Security disability.  As these records are considered federal records, efforts to obtain these records shall continue until the records are obtained unless VA concludes that the records sought do not exist or that further efforts to obtain the records would be futile.  38 U.S.C.S. §5103A(b)(3); 38 C.F.R. §3.159(c)(2). 

2. The RO should issue a statement of the case for the issue of entitlement to an initial disability rating in excess of 50 percent for post-traumatic stress disorder (PTSD) with unspecified depressive disorder.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO issues a statement of the case, then if, and only if, the claimant timely files a VA Form 9, Substantive Appeal, this issue may be returned to the Board for adjudication.

3. Then, readjudicate the Veteran's claim on appeal.  If the benefits sought on appeal remain denied, the Veteran and her representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response. 

By this remand, the Board intimates no opinion as to any final outcome that is warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




